DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 7, 10, 14, and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Nagasaka et al (US Publication 2017/0195949 A1) in view of Yang (US Publication 2018/0213584 A1) and Jung et al (US Publication 2017/0366995 A1).
Regarding to claims 1 and 7, Nagasaka discloses a terminal 10 in a communication system including a wireless local area WLAN access point AP 200 (fig. 1 page 3 paragraph 0037), the terminal (fig. 2) comprising a transceiver 11/12; and a controller 13 coupled with the transceiver and configured to control to: receive SI 2 (fig. 6), from a base station 100 via the transceiver, a first message (broadcast parameter) 
Nagasaka fails to teach for receiving, from the WLAN AP via a transceiver, first data over a first data path based on control information while the terminal is in the connected state, second data being received from the base station over a second data path.
However, Yang discloses a terminal (fig. 10) comprising a controller 1002 configured to receive, from the WLAN AP (fig. 3) via a transceiver 1001 (page 9 paragraph 0159), first data (IP service stream B) over a first data path (WLAN  connection) based on control information (registration successful) while the terminal is in the connected state, second data (IP service stream A) being received from the base station (eNB) over a second data path (page 1 paragraph 0007; LTE connection).
Thus, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to arrange for a terminal configured to receive data from WLAN AP and base station as taught by Yang into Nagasaka’s system to enhance joint interoperations between different RATs that provides flexibly share wireless communication loads of a vast number of users in a balanced manner.

However, Jung discloses a terminal 10 in communication system (fig. 1) comprising a controller 1110 (fig. 16) configured to release a configuration, in case that the terminal selects or reselects another cell during the idle state (page 13 paragraph 0256).
Thus, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to arrange for the release of a configuration as taught by Jung into the combination of Nagasaka and Yang’s system when the terminal is determined should be handover to a corresponding cell.
Regarding to claims 4 and 10, Nagasaka discloses the control message further includes WLAN measurement configuration information (page 3 paragraph 0046).
Regarding to claims 14 and 16, Nagasaka and Jung combined together discloses all the limitations with respect to claims 1 and 10, except for the first data is related to the first data path which is offloadable to the WLAN AP. However, Yang discloses the first data is related to the first data path which is offloadable to the WLAN AP (page 1 paragraph 0007). Thus, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to arrange for a data path offloadable to WLAN AP as taught by Yang into Nagasaka and Jung’s system to provides share wireless communication loads of a vast number of users in a balanced manner.
.
5.	Claims 2, 5, 6, 8, 11, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Nagasaka(1) et al (US Publication 2017/0195949 A1), Yang (US Publication 2018/0213584 A1), and Jung et al (US Publication 2017/0366995 A1) in view of Nagasaka(2) et al (US Publication 2018/0192356 A1). 
Regarding to claims 2, 5-6, 8, and 11-12, Nagasaka(1) et al (US Publication 2017/0195949 A1), Yang, and Jung combined together disclose all the limitations with respect to claims 1 and 7, except for the control information includes at least one WLAN identifier (claims 2 and 8), the WLAN measurement configuration information includes measurement object information, and reports configuration information of a measurement result (claims 5 and 11), and performing a measurement for at least one WLAN base on the WLAN measurement configuration information; transmitting, to the base station, a measurement result based on the WLAN measurement configuration information (claim 6 and 12). However, Nagasaka(2) et al (US Publication 2018/0192346 A1) discloses a method (fig. 6) and system (fig. 1) for wireless communication comprises receiving, from a base station 200, control information includes at least one WLAN identifier, wherein the WLAN measurement configuration information includes measurement object information, and reports configuration information of a measurement result, and performing a measurement for at least one WLAN base on the WLAN measurement configuration .
6.	Claims 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Nagasaka, Yang, and Jung in view of Kim et al (US Publication 2017/0310584 A1).
Regarding to claims 13 and 15, Nagasaka, Yang, and Jung combined together disclose all the limitation with respect to claims 1 and 10, except for receiving, from a core network entity, a second message including information indicating whether the data path is offloadable to the WLAN AP. However, Kim discloses a user equipment UE 10 (fig. 9b) comprising a controller 101 (fig. 17) configured to receive, from a core network entity 510, a message including information indicating whether a data path (PDN connection) is offloadable to the WLAN AP (page 8 paragraph 0165). Thus, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to arrange for a UE configured to receive from a core network entity a message as taught by Kim into the combination of Nagasaka, Yang, and Jung’s system to aid the UE with a seamless data offload via providing the UE with the optimized WLAN AP for offload.
Response to Arguments
Applicant's arguments filed February 24, 2021 have been fully considered but they are not persuasive. Regarding to applicant’s argument on page 9, the examiner disagreed with applicant’s assertion paragraph 0256 of Jung discloses of a different feature than of the claimed feature “releasing the configuration, in case that the terminal selects or reselects another cell during the idle state”. In the paragraph, Jung discloses of determining to release an RRC connection (configuration) to perform cell reselection in an RRC idle state (case terminal reselects another cell during idle state). So while the paraphrasing of Jung and the claimed features might be different, the features performs by the terminal are of the same functionality in both Jung and the claim. Also noted the claimed feature as recited does not include an order to which the configuration is release before/after the terminal decide selects or reselects another cell during an idle state as argued. So when Jung discloses of releasing the RRC connection to perform cell reselection in an RRC idle state, Jung disclose of the claimed feature releasing the configuration, in case the terminal reselects another cell during idle state, regardless whether the configuration is release before/after the terminal decide selects or reselects another cell during an idle state. Thus, based on the reasons set forth here the rejections are maintained.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Duc T Duong whose telephone number is (571)272-3122.  The examiner can normally be reached on Mon-Fri; 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on (571)272-3940.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DUC T DUONG/Primary Examiner, Art Unit 2467